

Exhibit 10.8(c)
UPS LONG-TERM INCENTIVE PERFORMANCE PROGRAM
Amended and Restated Terms and Conditions


Approved November 8, 2018
1.
Establishment, Objectives and Duration.

1.1
Establishment of the Program and Effective Date. The Compensation Committee of
the Board of Directors of United Parcel Service, Inc. (“Committee”) hereby
amends and restates this Long-Term Incentive Performance Program (“LTIP”)
adopted effective as of January 1, 2006, to provide for Awards in the form of
Restricted Performance Units (“Units”) pursuant to the United Parcel Service,
Inc. 2018 Omnibus Incentive Compensation Plan, as amended from time to time
(“ICP”). This document sets forth the rules under which LTIP Awards shall be
made and administered. Unless otherwise defined in this document, capitalized
terms shall have the meanings set forth in the ICP.

These amended and restated LTIP Terms and Conditions shall be effective for any
LTIP awards made on or after January 1, 2019 (“LTIP Effective Date”).
1.2
Objectives of the LTIP. The objectives of LTIP are to align incentive pay with
long-term performance. The LTIP also aligns the interests of UPS employees and
shareowners by strengthening the link between key business objectives and
incentive compensation.



1.3
Duration of the Program. The LTIP shall commence on the LTIP Effective Date and
shall remain in effect, subject to the right of the Committee to amend or
terminate the LTIP at any time pursuant to Section 7.6 hereof.



2.
Administration.

2.1
Authority of the Committee. The LTIP will be administered by the Committee,
which shall have the same power and authority to administer the LTIP as it does
to administer the ICP.

2.2
Decisions Binding. All decisions of the Committee shall be final, conclusive and
binding on all persons, including the Company, its stockholders, any employee,
and their estates and beneficiaries.

3.
Eligibility for Awards. You are eligible to receive an Award if you are an
Employee who is classified at the region staff manager level or another level
having equivalent or greater



1

--------------------------------------------------------------------------------




responsibilities and satisfy such other eligibility criteria as may be developed
from time to time by the UPS Salary Committee. Your target Award is based on (1)
the product of (A) your Target LTIP Award Percentage on Exhibit A and (B) your
monthly salary as of the grant date multiplied by 12, divided by (2) the Fair
Market Value of a Share on the grant date, rounded up to the nearest whole
number of Units.
4.
Acceptance. You must expressly accept the terms and conditions of your Award. To
accept, log on to Merrill Lynch Benefits Online at www.benefits.ml.com, select
Equity Plan > Grant Information > Pending Acceptance. If you do not accept your
Units in the manner instructed by the Company, your Units may be subject to
cancellation. If you do not wish to receive this Award, then you understand that
you must reject the Units by contacting Investor Services (investorsvcs@ups.com
or (404) 828-8807) no later than 90 days following the date of grant specified
below (the “Date of Grant”), in which case the Units will be cancelled.

5.
Performance Metrics. The final number of Units earned is based upon the
Company’s (a) consolidated revenue growth, (b) operating return on invested
capital and (c) total shareholder return relative to a group of its peer
companies.

Performance and payout are determined independently for each metric. The final
overall Award is the sum of the following three elements, as described below:
Revenue Growth Payout %
x 1/3
+
Return on Invested
Capital Payout % x 1/3
+
Relative TSR Payout %
x 1/3
=
 Final Award
Payout %



5.1
Growth in Consolidated Revenue. Growth in consolidated revenue measures the
Company’s long-term success in growing our business as compared with the targets
adopted at the beginning of the Performance Period. On the Grant Date, the
Committee will approve an average consolidated projected revenue growth target
for the Performance Period, which will be derived from the Company’s plans (the
target is the projected average annual revenue growth percentage of the three
years of the Performance Period). Following the completion of the Performance
Period, the Committee will certify the actual revenue growth and the performance
result compared to the target (each year’s growth percentage will be compared to
the target and assigned a payout percentage; the average of the three payout
percentages will be the final performance result). At the end of the Performance
Period, the Committee will certify the final revenue payout percentage for the
grant.

5.2
Operating Return on Invested Capital. Consolidated operating return on invested
capital (“ROIC”) measures the Company’s ability to generate the highest
long-term returns on its capital allocation decisions. On the Grant Date, the
Committee will approve a ROIC target for the Performance Period, which will be



2

--------------------------------------------------------------------------------




derived from the Company’s plans (the target is the average of each of the three
years projected operating ROIC). Following the completion of the Performance
Period, the Committee will certify the actual operating ROIC and the comparison
of actual operating ROIC with the target.
5.3
Relative Total Shareholder Return. Relative Total Shareowner Return (“RTSR”)
represents the total return on the Company’s common stock to an investor (stock
price appreciation plus dividends), as compared with a group of other companies.
Companies must be publicly traded at both the beginning and end of the
Performance Period to be included in the peer group. Following the completion of
the Performance Period, the Committee will certify the actual RTSR for the
Performance Period and the actual RTSR as compared to the target.

For this purpose, TSR is determined as follows:
TSR =


Ending Average – Beginning Average
Beginning Average

Beginning Average: average NYSE closing price of the Stock over the 20 trading
days immediately prior to the Grant Date for awards made during the first
Performance Period, and the average NYSE closing price of the Stock over the 20
trading days immediately prior to the beginning of the Performance Period
thereafter.
Ending Average: average NYSE closing price of the Stock over the last 20 trading
days of the Performance Period, accounting for compounding Dividends Paid.
Dividends Paid: total of all dividends paid on one share of Stock during the
Performance Period, provided that the record date occurs after the Grant Date
and during the Performance Period, and provided further that dividends shall be
treated as though they are reinvested on day of payment based on closing price
of the Stock on that day.
The Company’s percentile rank in TSR against its peer companies is translated
into a percentage (of target) payout for 1/3 of the Award. Notwithstanding the
Company’s percentile rank in TSR against its peer companies, in the event that
the Company’s TSR is negative, you will receive no more than the target award
for the TSR portion of the Award.
5.4
Adjustments. In determining attainment of performance goals, the Committee will
have discretion to exclude the effect of unusual or infrequently occurring
items, charges for restructurings (employee severance liabilities, asset
impairment costs, and exit costs), discontinued operations, extraordinary items
and the cumulative effect of changes in accounting treatment, and may determine
to exclude the effect of other items, each determined in accordance with GAAP
(to



3

--------------------------------------------------------------------------------




the extent applicable) and as identified in the financial statements, notes to
the financial statement or discussion and analysis of management.
6.
Payment of Award.



6.1
Vesting Terms. You may not sell, gift, or otherwise transfer or dispose of any
of the Units. If you remain an active employee through the last business day of
the Performance Period, the number of Units that have vested as of the end of
the Performance Period, if any, will be based on the achievement of the
Performance Metrics. Except as set forth below, if you terminate employment
after the Date of Grant but prior to the last business day of the Performance
Period, unvested Units will be forfeited.

6.2
Terms of Award. Units will be forfeited as of the date on which you terminate
employment except as approved by the Committee or as follows. Shares
attributable to vested Units shall be transferred to you (or your estate in the
event of death) at the following time:

 
(a)
If you are employed on the last business day of the Performance Period, during
the next calendar quarter;



(b)
If you are an active employee for six continuous months from the beginning of
the Performance Period and your employment terminates prior to the last business
day of the Performance Period as a result of death, your estate will receive a
prorated number of units (calculated at target based on the number of months
worked during the Performance Period) no later than 90 days after the date of
your death; and



(c)
If you are an active employee for six continuous months from the beginning of
the Performance Period and your employment terminates prior to the last business
day of the Performance Period as a result of disability or retirement, Shares
attributable to a prorated number of your vested Units (based on actual results
and the number of months worked during the Performance Period) will be
transferred to you during the calendar quarter following the end of the
Performance Period as if you had continued to be employed by the Company through
the last business day of the Performance Period.



(d)
If you are an active employee for six continuous months from the beginning of
the Performance Period and, prior to the end of the Performance Period you were
demoted to a position that would have been ineligible to receive an LTIP award,
Shares attributable to a prorated number of your vested Units (based on actual
results and the number of months worked during the Performance Period) will be
transferred to you during the calendar quarter following the end of the
Performance Period.



4

--------------------------------------------------------------------------------






6.3
Proration in the Event of Death, Disability, Retirement and Demotion. A prorated
number of Units will be paid in the event of death, disability and Retirement if
you remain employed for six continuous months from the beginning of the
Performance Period. If, prior to the end of the Performance Period, you are
demoted to a position that would have been ineligible to receive an LTIP award,
a prorated number of Units will be paid if you were eligible for an award for
six continuous months from the beginning of the Performance Period.



Retirement is defined as (a) the attainment of age 55 with a minimum of 10 years
of continuous employment accompanied by the cessation of employment with the
Company and all Subsidiaries, (b) the attainment of age 60 with a minimum of 5
years of continuous employment accompanied by the cessation of employment with
the Company and all Subsidiaries, or (c) “retirement” as determined by the
Committee in its sole discretion.


6.4
Repayment. If an Award has been paid to an Executive Participant or to his or
her spouse or beneficiary, and the Committee later determines that financial
results used to determine the amount of that Award are materially restated and
that the Executive Participant engaged in fraud or intentional misconduct, the
Company will seek repayment or recovery of the Award, as appropriate,
notwithstanding any contrary provision of the ICP. In addition, any benefits you
may receive hereunder shall be subject to repayment or forfeiture as may be
required to comply with the requirements of the U.S. Securities and Exchange
Commission or any applicable law, including the requirements of the Dodd-Frank
Wall Street Reform and Consumer Protection Act, or any securities exchange on
which the Stock is traded, as may be in effect from time to time.

6.5
Withholding. Awards shall be reduced for applicable taxes or you will be
required to remit taxes to the Company in accordance with the terms of the ICP.

6.6
Dividend Equivalents. Dividends payable on the total number of shares
represented by your Units (including whole and fractional Units) will be
allocated to your account in the form of dividend equivalent units (“DEUs”)
(whole and fractional). DEUs will be allocated to your account each time
dividends are paid by (i) multiplying the cash (or stock) dividend paid per
share of the Company’s class A common stock by the number of outstanding Units
(and previously credited DEUs) prior to adjustment for the dividend, and (ii)
dividing the product by the New York Stock Exchange closing price of the
Company’s class B common stock on the day the dividend is declared, provided
that the record date occurs after the Grant Date. DEUs will be subject to the
same vesting conditions as the underlying Award.









5

--------------------------------------------------------------------------------










7.
Miscellaneous.

7.1
Awards Subject to the Terms of the ICP. LTIP Awards are subject to the terms of
the ICP.

7.2
Section 409A. Each Award is intended either to be exempt from Section 409A or to
comply with Section 409A. To the extent that benefits provided under an Award
constitute deferred compensation for purposes of Section 409A and to the extent
that deferred compensation is payable upon a “separation from service” as
defined in Section 409A, no amount of deferred compensation shall be paid or
transferred to you as a result of your separation from service until the date
which is the earlier of (i) the first day of the seventh month after your
separation from service or (ii) the date of your death (the “Delay Period”). All
amounts subject to the Delay Period shall be transferred to you promptly after
the Delay Period.

7.3
Severability. The provisions of this LTIP are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

7.4
Waiver. You acknowledge that a waiver by the Company of breach of any provision
of this LTIP shall not operate or be construed as a waiver of any other
provision of this LTIP, or of any subsequent breach by you or any other
participant.

7.5
Imposition of Other Requirements. The Committee reserves the right to impose
other requirements on your participation in the LTIP, on the Units and on any
shares of Stock acquired under the ICP, to the extent the Committee determines
it is necessary or advisable for legal or administrative reasons, and to require
you to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

7.6
Amendment and Termination. The Committee may amend, alter, suspend or terminate
the LTIP and any Award at any time subject to the terms of the ICP. Any such
amendment shall be in writing signed by a majority of the members of the
Committee. The UPS Salary Committee may make administrative amendments to the
LTIP from time to time; provided, however, that any such amendment shall be
reviewed with the Committee and kept with the records of the LTIP.





6

--------------------------------------------------------------------------------






Exhibit A


Long-Term Incentive Performance Program




CLASSIFICATION
As of LTIP Grant Date of the Plan Year for which the award is made.
TARGET LTIP AWARD PERCENTAGE
Chief Executive Officer
700%
Chief Operating Officer
575%
Chief Financial Officer
450%
Chief Transformation Officer
450%
Management Committee Members
350%
Region Managers
200%
District Managers
100%
Region Staff Managers
50%







7